869 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Maurice J. BUSH, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Maurice J. BUSH, Defendant-Appellant.
Nos. 88-7133, 88-7189.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1989.Decided:  Feb. 7, 1989.

Maurice J. Bush, appellant pro se.
N. George Metcalf (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Maurice J. Bush, a federal inmate proceeding in forma pauperis, appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 and from a subsequent order denying Bush's request for copies of court documents and transcripts.


2
Our review of the record and the district court's opinion discloses that the appeal from the denial of Sec. 2255 relief is without merit.  Accordingly, in No. 88-7133 we affirm on the reasoning of the district court.  United States v. Bush, CR No. 83-107-R;  C/A No. 87-407-R (E.D.Va. May 5, 1988).


3
Copies of transcripts and court records may be provided to an indigent litigant at government expense upon a showing by the litigant of a particularized need for the documents.   See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir.), reh'g denied, 465 F.2d 1091 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  Bush's request, made after the district court dismissed his Sec. 2255 motion, does not establish the requisite need under Jones.    We therefore affirm the district court's denial of his request in No. 88-7189.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.